DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2021/0218613) in view of Gaal et al (2013/0250818).
Regarding claims 21, 27, 30, and 35, Park disclose san apparatus and a method, comprising: determining, by a network device, a synchronization signal/physical broadcast channel block (SSB), wherein a frequency location of the SSB is ((Nx600)+k) kilohertz, N is a positive integer (see N*600 in Table 2A on page 7;  N denotes an integer in paragraph 0109; The nominal sync raster may be separate from an actual NR sync raster.  This separation level may be represented using a frequency offset value (k value) in paragraph 0094; the offset may be indicated using various schemes, such as a distance (e.g., a unit of kHz) on a frequency axis, a number of subcarriers, and a number of PRBs in paragraph 0139); and sending, by the network device, the SSB to a terminal device (see Referring to FIG. 11, in operation S1110, a base station may transmit an NR-SS and an NB-PHCH to the terminal in paragraph 0181). Park doesn't specifically disclose k is equal to 50 or 250. However, Gaal discloses k value (n*15 kHz) in example) and the value of n may be selected, for example n=3. By replacing 15 kHz with 50 kHz and setting the n value to be 1, 3, 5, etc. When n=1 and n=5, the results will be 1*50=50 kHz and 5*50=250 kHz, respectively. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 22, 28, and 36, Park discloses wherein N is an odd number or an even number greater than zero (0) (see N denotes an integer in paragraph 0109. Note that N must be greater than zero because N*600 is a real value).
Regarding claims 23, 29, and 37, Park discloses wherein N is an even number, the frequency location of the SSB is ((Tx1200)+k) kilohertz, and T=N/2 (Tx1200 is derived from Nx600 when N is an even number. For example, for N=2, 4, 6, etc. T=2/2=1, T=4/2=2, T=6/2=3, etc.
Regarding claims 24-26, 31-34, and 38-40, claims 24-26, 31-34, and 38-40 claimed a terminal device and its corresponding method located at the other end of the communication performed by a network device described in claims 21-23, 27-30, and 35-37. Claims 24-26, 31-34, and 38-40 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472